The information in this prospectus supplement is not complete and may be changed. This prospectus supplement and the accompanying prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state or jurisdiction where the offer or sale is not permitted. PROSPECTUS SUPPLEMENT (TO PROSPECTUS DATED AUGUST 16, 2007) Filed pursuant to Rule 424(b)(5) Registration Statement No. 333-145497 Subject to Completion, dated September 25, 2007 Genelabs Technologies, Inc. Shares of Common Stock Warrants to PurchaseShares of Common Stock We are offeringshares of our common stock, no par value per share, and warrants to purchase up toshares of our common stock.The common stock and warrants will be sold in units, with each unit consisting of one share of common stock and a warrant to purchaseshares of common stock at an exercise price of $per share of common stock.Each unit will be sold at a negotiated price of $.Units will not be issued or certificated.The shares of common stock and warrants are immediately separable and will be issued separately. Our common stock is listed on The Nasdaq Capital Market under the symbol “GNLB.”The last reported sale price of our common stock on September 25, 2007 was $1.83 per share. Before you invest, you should carefully read this prospectus supplement, the accompanying prospectus and all information incorporated by reference therein.These documents contain information you should consider when making your investment decision. Investing in our common stock and warrants involves a high degree of risk.Please see the section entitled “Risk Factors” beginning on page S-4 of this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. We have retained Deutsche Bank Securities, Inc. to act as our placement agent in connection with the common stock and warrants offered by this prospectus supplement and the accompanying prospectus.We have agreed to pay Deutsche Bank Securities, Inc. the aggregate placement agent fees set forth in the table below.The placement agent is not purchasing or selling any of these securities nor is it required to sell any specific number or dollar amount of securities, but has agreed to use its best efforts to sell the securities offered by this prospectus supplement. Per Unit Maximum Offering Amount Public offering price $ $ Placement agent fees $ $ Proceeds, before expenses, to us $ $ We expect the total offering expenses, excluding placement agent fees, to be approximately $250,000 for all sales pursuant to this prospectus supplement.Because there is no minimum offering amount required as a condition to closing this offering, the actual public offering amount, placement agent fees, and proceeds to us, if any, are not presently determinable and may be substantially less than the maximum amounts set forth above. Delivery of the units is expected to be made on or about October 1, 2007, subject to the satisfaction of certain conditions.Certain purchaser funds will be deposited into an escrow account and held until jointly released by us and the placement agent on the date the securities are to be delivered to the purchasers.All funds received will be held in a non-interest bearing account. DEUTSCHE BANK SECURITIES The date of this prospectus supplement is September, 2007. Table of Contents TABLE OF CONTENTS Prospectus Supplement Page SUMMARY S-1 RISK FACTORS S-4 NOTE REGARDING FORWARD-LOOKING STATEMENTS S-13 BUSINESS S-15 USE OF PROCEEDS S-27 DILUTION S-28 DESCRIPTION OF SECURITIES WE ARE OFFERING S-30 PLAN OF DISTRIBUTION S-32 LEGAL MATTERS S-33 EXPERTS S-34 WHERE YOU CAN FIND ADDITIONAL INFORMATION S-34 INCORPORATION BY REFERENCE S-35 Prospectus Page ABOUT THIS PROSPECTUS 1 PROSPECTUS SUMMARY 2 RISK FACTORS 3 FORWARD LOOKING STATEMENTS 12 RATIO OF EARNINGS TO FIXED CHARGES 14 USE OF PROCEEDS 14 DILUTION 14 DESCRIPTION OF THE COMMON STOCK AND PREFERRED STOCK WE MAY OFFER 15 DESCRIPTION OF THE DEBT SECURITIES WE MAY OFFER 15 DESCRIPTION OF THE WARRANTS WE MAY OFFER 22 PLAN OF DISTRIBUTION 24 VALIDITY OF SECURITIES 26 EXPERTS 26 WHERE YOU CAN FIND MORE INFORMATION 26 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 27 We are offering to sell, and seeking offers to buy, shares of our common stock and warrants to purchase common stock only in jurisdictions where offers and sales are permitted.The distribution of this prospectus supplement and the offering of the common stock and warrants to purchase common stock in certain jurisdictions may be restricted by law.Persons outside the United States who come into possession of this prospectus supplement must inform themselves about, and observe any restrictions relating to, the offering of the common stock and warrants to purchase common stock and the distribution of this prospectus supplement outside the United States.This prospectus supplement does not constitute, and may not be used in connection with, an offer to sell, or a solicitation of an offer to buy, any securities offered by this prospectus supplement by any person in any jurisdiction in which it is unlawful for such person to make such an offer or solicitation. i Table of Contents SUMMARY This summary highlights selected information about us and this offering.This information is not complete and does not contain all the information you should consider before investing in our common stock and warrants pursuant to this prospectus supplement and the accompanying prospectus.You should carefully read this entire prospectus supplement and the accompanying prospectus, including “Risk Factors” contained in this prospectus supplement and the financial statements and the other information that we incorporated by reference in the accompanying prospectus, before making an investment decision. About This Prospectus Supplement We are providing information to you about our company and this offering of shares of our common stock and warrants in two parts.The first part is this prospectus supplement, which describes the specific terms of this offering and certain other matters relating to us.The second part is the accompanying prospectus, which provides more general information about securities that we may offer from time to time, some of which may not apply to this offering. We urge you to read this prospectus supplement carefully, including the accompanying prospectus and the documents incorporated by reference, including the risk factors and our consolidated financial statements and the notes to those statements. You should rely only on the information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus.If the description varies between this prospectus supplement and the accompanying prospectus, you should rely on the information in this prospectus supplement.We have not, and the placement agent has not, authorized anyone to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer of these securities in any jurisdiction where the offer is not permitted.You should assume that information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus is accurate only as of the date on the front cover of this prospectus supplement, the accompanying prospectus or the date of the document incorporated by reference, as applicable.Our business, financial condition, results of operations and prospects may have changed since those dates. Unless we state otherwise or the context indicates otherwise, references to “Genelabs,” “Company,” “we,” “us” and “our” in this prospectus supplement and the accompanying prospectus refer to Genelabs Technologies, Inc.Generally, when we refer to this “prospectus” we are referring to both this prospectus supplement and the accompanying prospectus together. This offering of common stock and warrants is being made under a registration statement on Form S-3 (registration file no. 333-145497) that we filed with the Securities and Exchange Commission as part of a “shelf” registration process.Under the shelf registration process, we may offer to sell shares of our common stock, no par value, shares of our preferred stock, no par value, senior or subordinated debt securities, or warrants to purchase debt or equity securities, from time to time in one or more offerings up to a total dollar amount of $50,000,000. We are not making any representation to you regarding the legality of an investment in the common stock and warrants by you under applicable law.You should consult with your own legal advisors as to the legal, tax, business, financial and related aspect of a purchase of the common stock and warrants. S-1 Table of Contents About Genelabs Technologies, Inc. Genelabs Technologies, Inc is a biopharmaceutical company engaged in the discovery and development of pharmaceutical products to improve human health.Our business objective is to develop a competitive advantage by focusing on drug targets for which we can rapidly optimize lead compounds, with the goal of developing drugs with significant market potential.In our drug discovery programs, which are presently concentrated on new treatments for infection with the hepatitis C virus, or HCV, we seek to identify compounds that have a distinct advantage over potential competitive compounds in potency, safety, and/or pharmacokinetic properties, with a goal of achieving “best-in-class” status.In addition, two separate development-stage projects have the potential to achieve “first-in-class” status: PrestaraTM (prasterone), an investigational drug for systemic lupus erythematosus, referred to as SLE or lupus, and an investigational vaccine for hepatitis E virus, or HEV, that is being developed by GlaxoSmithKline under a license from us. In addition to these primary programs focused on drug discovery and development, we have established a portfolio of patents and patent applications based on inventions arising from our other research and development activities.We have granted licenses to third parties under our intellectual property portfolio, including under patents covering the hepatitis E virus, hepatitis G virus and a nucleic acid amplification technology known as LADA, and we may seek to grant additional licenses under or otherwise monetize these or other patents we own. An investment in Genelabs is subject to a number of risks and significant uncertainty.Genelabs presently estimates that its current cash resources, cash and cash equivalents of $23.9 million as of June 30, 2007, are adequate to fund its current operations into 2009.Alternatively, Genelabs may be required to finance, license or sell its rights in Prestara in a manner that could be adverse to Genelabs and its shareholders.While we received an approvable letter from the FDA on our lead product Prestara™ in August 2002, the most recent of Genelabs’ Phase III clinical trials did not meet its primary endpoint.As such, the FDA will not approve Prestara™ without another Phase III clinical trial which Genelabs currently does not have the funds to conduct.Genelabs' research programs are in an early stage of development and may not successfully produce commercial products.Please see the risk factors under the heading “Risk Factors,” beginning on page S-4 of this prospectus supplement for a discussion of these and other risks relating to our business and investment in our capital stock.The risks and uncertainties we have described are not the only ones facing our company, and additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business operations and investment in our capital stock. We were incorporated in California in 1985.Our principal executive offices are located at 505 Penobscot Drive, Redwood City, CA 94063, and our telephone number is (650) 369-9500.Our website is www.genelabs.com.The information on our website does not constitute part of this prospectus supplement. Genelabs® and the Genelabs logo are registered trademarks, and Prestara™ is a trademark of Genelabs Technologies, Inc. S-2 Table of Contents The Offering Common stock offered by us: shares Common stock to be outstanding after this offering: shares Warrants: Warrants to purchaseshares of common stock will be offered in this offering.The warrants will be exercisable at any time on or after, 2007 and on or before the close of the Company’s business on September, 2012 at an exercise price of $per share of common stock.This prospectus also relates to the offering of the shares of common stock issuable upon exercise of the warrants. Risk Factors: See “Risk Factors” beginning on page S-4 for a discussion of factors that you should read and consider before investing in our securities. Use of proceeds: We currently anticipate that the net proceeds from the sale of the common stock and warrants, excluding proceeds from the exercise of warrants, if any, will be approximately $.The net proceeds from this offering will be used for general corporate purposes.Please see “Use of Proceeds” on page S-27. The Nasdaq Capital Market Symbol: GNLB. The number of shares of our common stock that will be outstanding immediately after the offering is based on 30,184,000 shares outstanding as of June 30, 2007.Unless we specifically state otherwise, the share information in this prospectus supplement excludes, as of June 30,: ·2,116,000 shares of common stock issuable upon the exercise of stock options oustanding prior to this offering under our equity incentive plans, which excludes 1,513,000 stock options issued on July 27, 2007 under our 2007 OmnibusStock Incentive Plan; ·4,851,000 shares of common stock available for future grants under our equity incentive plans, which includes the 1,513,000 stock options issued on July 27, 2007 under our 2007 OmnibusStock Incentive Plan; ·5,523,000 shares of common stock issuable upon the exercise of warrants outstanding prior to this offering; and ·shares of common stock issuable upon the exercise of warrants to be issued in this offering. S-3 Table of Contents RISK FACTORS Investing in our securities involves significant risks and uncertainties, which may result in a loss of all or part of an investment.You should carefully review the risk factors described below, in the accompanying prospectus and in other information incorporated by reference in this prospectus supplement before making an investment decision.The risks and uncertainties described below, in the accompanying prospectus and in our other filings with the SEC incorporated by reference are not the only ones facing Genelabs.If any of the following risks occur, our business, financial condition or results of operations could be materially harmed.In such case, the value of our securities could decline and you may lose all or part of your investment.If any of the following risks actually occur, the market price of our common stock could decline, and you could lose all or part of your investment.Additional risks not presently known to us or that we currently believe are immaterial may also significantly impair our business operations and could result in a complete loss of your investment. RISKS RELATED TO GENELABS We may not be profitable in the near future or at all and in order to carry out our business plans we will require additional funds which may not be available. We have incurred losses each year since our inception and have accumulated approximately $238 million in net losses through June 30, 2007, including a net loss of $0.9 million for the six months ended June 30, 2007 and a net loss of $8.7 million for the year ended December 31, 2006.We may never be profitable and our revenues may never be sufficient to fund operations.We presently estimate that our current cash resources are adequate to fund our operations into 2009.Thereafter, we will require additional capital to carry out our business plans. Additional funds for our research and development activities may not be available on acceptable terms, if at all.The unavailability of additional funds could delay or prevent the development of some or all of our products and technologies, which would have a material adverse effect on our business, financial condition and results of operations. Our collaborations may fail, which may result in costs and delays that may impair our ability to successfully develop and commercialize our products and product candidates. Given our financial position and the broad range of resources required for drug development, we have in the past and will likely continue to enter into collaborations with pharmaceutical and larger biotechnology companies.We have received no revenue from the sale of drugs.To date, almost all of our revenue has come from collaboration agreements.We have entered into collaborations with Novartis, Gilead, GlaxoSmithKline, Watson, Tanabe and other companies and we may enter into future collaborations with these or other companies.Our collaborators may breach their contracts, or our collaborators may not diligently and successfully develop and commercialize the results of the research.Alternatively, our collaborators may elect not to extend or augment the collaborations which may result in a decrease in revenue, an increase in research costs or cause us to terminate the research program.Recently, Gilead advised us that it does not intend to exercise an option that it has under our license and research collaboration agreement to extend the term of our collaboration beyond its September 30, 2007 expiration as Gilead is satisfied that we have identified a nucleoside lead compound series that fulfills certain criteria.We are currently evaluating certain derivatives of this nucleoside lead compound series with Gilead.The objective of these efforts is to select the most suitable among these compounds for further development.There can be no assurance that any compound from this series will eventually be developed.Novartis may not continue to fund our research beyond its obligations in the research contract, and GlaxoSmithKline may choose not to continue developing the hepatitis E vaccine which it has been developing under a license from us. S-4 Table of Contents We are dependent on our collaborators to successfully carry out preclinical and clinical development, to obtain regulatory approvals, and/or to market and sell any products arising from the research and/or development conducted by us or the collaborator.Factors which may cause our collaborators to fail in these efforts include: problems with toxicity, bioavailability or efficacy of the product candidate, difficulties in manufacture, problems in satisfying regulatory requirements, emergence of competitive product candidates developed by the collaborator or by others, insufficient commercial opportunity, problems the collaborators may have with their own contractors, lack of patent protection for our product candidates or claims by others that it infringes their patents or other intellectual property rights. Collaboration on a project also may result in disputes with the collaborator over the efforts by us and/or the collaborator, the achievement of milestones or rights to intellectual property.If we fail to perform all of our obligations, our collaborators may withhold further funding, seek to seize control over our intellectual property and other assets, and/or assert claims for damages against us.In the course of the collaboration our collaborator may obtain know-how which enables it to compete with us in the same area of research and/or development.Because research and development results are unpredictable, we and our collaborators may not achieve any of the milestones in the collaboration agreements.We may also find it difficult to advance to the development stage with some of our newer drug candidates if we are unable to find a suitable collaborator and we may not be able to negotiate new collaboration agreements on favorable terms or at all. Our research programs are in an early stage and may not successfully produce commercial products. Pharmaceutical discovery research is inherently high-risk because of the high failure rate of projects.To date, our pharmaceutical research has been focused on a limited number of targets for which no or few commercial drugs have been successfully developed.Our projects may fail if, among other reasons, the compounds being developed fail to meet criteria for potency, toxicity, pharmacokinetics, manufacturability, intellectual property protection and freedom from infringement, or other criteria; or if we fail to make progress due to lack of resources or access to enabling technologies.Genelabs’ product candidates, other than Prestara™, are in an early stage of research.All of our research projects may fail to produce commercial products. We face substantial competition which may result in others discovering, developing or commercializing drugs before or more successfully than us. The biotechnology industry is highly competitive and characterized by rapid and significant technological change.Creation of the type of compounds we seek to discover requires sophisticated and expensive lab equipment and facilities, a team of scientists with advanced scientific knowledge in many disciplines such as chemistry, biochemistry and biology, and time and effort.We face, and will continue to face, intense competition from organizations such as pharmaceutical and biotechnology companies, as well as academic and research institutions and government agencies.Many of these organizations are also pursuing the discovery and development of new drugs to treat infection with the hepatitis C virus, and some are at a more advanced stage of development.Any of these organizations may discover, develop or commercialize products that are more effective, safer or less costly than those that we are developing.Our competitors may also obtain U.S. Food and Drug Administration, or FDA, or other regulatory approval for their products more rapidly than we may obtain approval for ours. Many of our competitors are substantially larger than we are and have greater capital resources, larger research and development staffs and better facilities than we have.Many of our competitors are more experienced in drug discovery, development and commercialization, in obtaining regulatory approvals and in drug manufacturing and marketing.In addition, if Genelabs discovers compounds that have the potential to be drugs, public information about our research success may lead other companies with greater resources to focus more efforts in areas similar to ours.Because large pharmaceutical companies have access to the latest equipment and have many more personnel available to focus on solving particular research problems, even if our research programs are successful we may have a competitive disadvantage. S-5 Table of Contents If third parties on whom we rely do not perform as contractually required or expected, we may not be able to obtain regulatory approval for or commercialize our product candidates. As part of our process of conducting drug discovery research and clinical trials we rely on third parties such as medical institutions, pre-clinical and clinical investigators, contract laboratories and contract research organizations to participate in the conduct of our clinical trials.We also rely on contract manufacturers for supply of active ingredients and formulated material for use in preclinical and clinical development.We depend on Novartis, Gilead and GlaxoSmithKline to conduct preclinical and clinical development, to obtain regulatory approval and to manufacture and commercialize our product candidates.If these third parties do not successfully carry out their contractual duties or regulatory obligations or meet expected deadlines, if the third parties need to be replaced or if the quality or accuracy of the data they obtain is compromised due to their failure to adhere to our clinical protocols or regulatory requirements or for other reasons, our preclinical development activities or clinical trials may be extended, delayed, suspended or terminated, and we may not be able to obtain regulatory approval for or successfully commercialize our product candidates.Additionally, our collaboration partners may have alternative product candidates which they elect to favor over our product candidates.If they do not elect our product candidates for further development, our ability to advance in the pre-clinical and clinical development may be impaired or precluded. The results of our most recent clinical trial of Prestara™, Genelabs’ drug candidate for systemic lupus erythematosus, were not positive, substantially decreasing the probability that Prestara will ever be approved for marketing or at least substantially delaying the timing for such potential approval and thus diminishing our business prospects. In order to satisfy conditions set by the FDA, we conducted a Phase III clinical trial of Prestara™ on women with lupus taking glucocorticoids using bone mineral density as the trial’s primary endpoint.Prestara™ is a pharmaceutical formulation containing highly purified prasterone, the synthetic equivalent of dehydroepiandrosterone or DHEA, a naturally occurring hormone.This clinical trial did not demonstrate a statistically significant difference between the bone mineral density of the group of patients taking Prestara™ and the group taking placebo.Additionally, the trial was not specifically designed to demonstrate, and in fact did not demonstrate, a statistically significant benefit in secondary endpoints such as amelioration of lupus symptoms. A separate clinical trial of prasterone (the active ingredient in Prestara™) was conducted by Genovate Biotechnology Co., Ltd., or Genovate, a Taiwan-based company that has a license from us for Prestara™ in most Asian countries.In April 2005, we announced that this clinical trial did not meet its primary endpoint, bone mineral density at the lumbar spine.While a prior Phase III clinical trial conducted on lupus disease activity was determined by the FDA to be positive, adequate and well-controlled, the FDA has advised us that it will require two positive Phase III clinical trials in order to review and potentially approve the Prestara™ New Drug Application.Because both our most recent Phase III and Genovate’s clinical trials did not meet their primary endpoints, the FDA will not approve Prestara™ without another positive Phase III clinical trial.In April 2007 we announced that we had received agreement from the FDA under a Special Protocol Assessment (SPA) for a new Phase III clinical trial of Prestara™.This new clinical trial is of different design and has a different endpoint than our prior clinical trials.However, Genelabs does not presently have the funds to conduct this trial and may not be able to raise such funds at all or in a form or price that would be acceptable to us or our existing shareholders. S-6 Table of Contents Our outside suppliers and manufacturers for Prestara™ are subject to regulation, including by the FDA, and if they do not meet their commitments, we would have to find substitute suppliers or manufacturers which could delay supply of product to the market. Regulatory requirements applicable to pharmaceutical products tend to make the substitution of suppliers and manufacturers costly and time consuming.We rely on a single supplier of prasterone, the active ingredient in Prestara™, and we rely on a single finished product manufacturer, Patheon Inc., for production of Prestara™ capsules and for packaging.The disqualification of a supplier or manufacturer through their failure to comply with regulatory requirements could negatively impact our business because of delays and costs in obtaining and qualifying alternate suppliers.We have no internal manufacturing capabilities for pharmaceutical products and are entirely dependent on contract manufacturers and suppliers for the manufacture of our drug candidates.Genelabs and our North American collaborator, Watson, previously arranged for the manufacture of quantities of Prestara™ and prasterone, its active ingredient, in anticipation of possible marketing approval.This inventory has exceeded its initial retest date, although the active ingredient may still be used if it successfully passes re-testing.Watson has informed us that they wish to have the portion of prasterone inventory owned by them destroyed which we are currently in the process of doing. The following could harm our ability to manufacture Prestara™: · The unavailability at reasonable prices of adequate quantities of the active ingredient or intermediates; · The loss of a supplier’s or manufacturer’s regulatory approval; · The failure of a supplier or manufacturer to meet regulatory agency pre-approval inspection requirements; · The failure of a supplier or manufacturer to maintain compliance with ongoing regulatory agency requirements; · The inability to develop alternative sources in a timely manner or at all; · The inability or refusal of the manufacturers to meet our needs for any reason, such as loss or damage to facilities or labor disputes; · The manufacture of product that is defective in any manner; and · The competing demands on the contract manufacturer’s capacity, for example, shifting manufacturing priorities to their own products or more profitable products for other customers. We may be unable to obtain patents or protect our intellectual property rights, or others could assert their patents against us. Agency or court proceedings could invalidate our current patents, or patents that issue on pending applications.Our business would suffer if we do not successfully defend or enforce our patents, which would result in loss of proprietary protection for our technologies and products.Patent litigation may be necessary to enforce patents to determine the scope and validity of our proprietary rights or the proprietary rights of another. S-7 Table of Contents The active ingredient in Prestara™ is prasterone, more commonly known as dehydroepiandrosterone, or DHEA.DHEA is a compound that has been in the public domain for many years.Although we have an issued U.S. patent on the specific polymorphic form of DHEA we have used in our formulation of prasterone, we do not believe it is possible to obtain patent protection for the base chemical compound anywhere in the world.Genelabs licensed two United States patents covering uses of DHEA in treating lupus from Stanford University in 1993.The Stanford patents expire in 2012 and 2013, and the license expires when the patents expire.In addition, we have filed patent applications covering additional uses for Prestara™ and various pharmaceutical formulations and intend to file additional applications as appropriate.We have filed patent applications covering compounds from our HCV drug discovery programs; however, not all of these HCV applications have issued.A number of patents have issued to Genelabs covering our drug discovery technologies and methods related to selective regulation of gene expression and the control of viral infections.A number of patent applications are pending. If another company successfully brings legal action against us claiming our activities violate, or infringe, their patents, a court may require us to pay significant damages and prevent us from using or selling products or technologies covered by those patents.Others could independently develop the same or similar discoveries and may have priority over any patent applications Genelabs has filed on these discoveries.Prosecuting patent priority proceedings and defending litigation claims can be very expensive and time-consuming for management.In addition, intellectual property that is important for advancing our drug discovery efforts or for uses for the active ingredient in Prestara™ owned by others might exist now or in the future.We might not be able to obtain licenses to a necessary product or technology on commercially reasonable terms, or at all, and therefore, we may not pursue research, development or commercialization of promising products. We may be unable to attract or retain key personnel, which could delay our drug discovery and development and compromise our ability to develop successfully or commercialize our drug candidates. Our ability to develop our business depends in part upon our attracting and retaining qualified management and scientific personnel.The loss of our key personnel, significant salary increases to retain our key personnel or the failure to recruit additional key personnel could significantly impede attainment of our objectives and harm our financial condition and operating results.Additionally, recent and proposed laws, rules and regulations increasing the liability of directors and officers may make it more difficult to retain incumbents and to recruit for these positions. In June 2006, we entered into a collaboration with Novartis which has and will require us to dedicate a specified level of scientific personnel to the work plan established with Novartis.Because we have obligations to dedicate a specified number of scientists to the collaborations, we may not have sufficient personnel to continue to advance our unpartnered NS5a drug discovery program.As the number of qualified personnel is limited, competition for such staff is intense.Further, our collaboration with Novartis specifies the funding rates for Genelabs’ scientific personnel working on the collaboration, which means we bear the risk of any personnel cost increases.We may not be able to continue to attract or retain such people on acceptable terms, given the competition for those with similar qualifications among biotechnology, pharmaceutical and healthcare companies, universities and nonprofit research institutions. On August 25, 2006 we announced the resignation of Matthew Loar as Chief Financial Officer, effective September 1, 2006.We are currently searching for his replacement, and our Chief Executive Officer, James A.D. Smith, has assumed Mr. Loar’s duties on an interim basis. S-8 Table of Contents Although we currently meet the standards for continued listing on The Nasdaq Capital Market, there is no guarantee that we will continue to meet these standards in the future and if we are delisted the value of your investment in Genelabs may substantially decrease. To remain listed on The Nasdaq Capital Market we must have a market value of at least $35 million or at least $2.5 million in shareholders’ equity.In 2006, our market value fluctuated between approximately $13 million and approximately $44 million.In the first half of 2007, our market value fluctuated between approximately $35 million and approximately $80 million.In the past, we received a delisting notice from The Nasdaq Stock Market and although we successfully appealed that delisting and are currently in compliance with listing requirements, any future delisting from The Nasdaq Capital Market would adversely affect the trading price of our common stock, significantly limit the liquidity of our common stock and impair our ability to raise additional funds. Our facilities are located near an earthquake fault, and an earthquake could disrupt our operations and adversely effect results. All of our operations are conducted in a single facility built on landfill in an area of California near active geologic faults which historically have caused major earthquakes from time to time.The office park where the facility is located is approximately at sea level behind levees sheltering the buildings from the San Francisco Bay.In the event of a significant earthquake, we could experience significant damage and business interruption for which we are not insured. INDUSTRY RISKS Our activities involve hazardous materials and improper handling of these materials by our employees or agents could expose us to significant legal and financial penalties. Our research and development activities involve the controlled use of hazardous materials, including infectious agents, chemicals and various radioactive compounds.Our organic chemists use solvents, such as chloroform, isopropyl alcohol and ethanol, corrosives such as hydrochloric acid and highly flammable materials, some of which are pressurized, such as hydrogen.We use radioactive compounds in small quantities under license from the State of California, including Carbon(14), Cesium(137), Chromium(51), Hydrogen(3), Iodine(125), Phosphorus(32), Phosphorus(33) and Sulfur(35).Our biologists use biohazardous materials, such as bacteria, fungi, parasites, viruses and blood and tissue products.We also handle chemical, medical and radioactive waste, byproducts of our research, through licensed contractors.As a consequence, we are subject to numerous environmental and safety laws and regulations, including those governing laboratory procedures, exposure to blood-borne pathogens and the handling of biohazardous materials.Federal, state and local governments may adopt additional laws and regulations affecting us in the future.We may incur substantial costs to comply with, and substantial fines or penalties if we violate current or future laws or regulations. Although we believe that our safety procedures for using, handling, storing and disposing of hazardous materials comply with the standards prescribed by state and federal regulations, we cannot eliminate the risk of accidental contamination or injury from these materials.In the event of an accident, state or federal authorities may curtail our use of these materials and we could be liable for any civil damages that result, the cost of which could be substantial.Further, any failure by us to control the use, disposal, removal or storage of, or to adequately restrict the discharge of, or assist in the cleanup of, hazardous chemicals or hazardous, infectious or toxic substances could subject us to significant liabilities, including joint and several liability under state or federal statutes.We do not specifically insure against environmental liabilities or risks regarding our handling of hazardous materials.Additionally, an accident could damage, or force us to shut down, our research facilities and operations. S-9 Table of Contents We may not be able to obtain or maintain sufficient insurance on commercially reasonable terms or with adequate coverage against potential liabilities in order to protect ourselves against product liability claims. Our business exposes us to potential product liability risks that are inherent in the testing, manufacturing and marketing of human therapeutic products.We may become subject to product liability claims if someone alleges that the use of our products injured subjects or patients.This risk exists for products tested in human clinical trials as well as products that are sold commercially.Although we currently have product liability insurance coverage in amounts that we believe are customary for companies of our size and in our industry and sufficient for risks we typically face, we may not be able to maintain this type of insurance in a sufficient amount.There is no assurance that product liability insurance will continue to be available in the future at a cost or on acceptable terms or with adequate coverage against potential liabilities which could harm our business by requiring us to use our resources to pay potential claims. RISKS RELATING TO OWNING OUR STOCK Because our stock is volatile, the value of your investment in Genelabs may substantially decrease. The market price of our common stock, like the stock prices of many publicly traded biopharmaceutical companies, has been and will probably continue to be highly volatile.Between January 1, 2006 and December 31, 2006, the price of our common stock fluctuated between $2.55 and $0.70 per share.Between January 1, 2007 and June 30, 2007, the price of our common stock fluctuated between $1.43 and $2.67 per share.In addition to the factors discussed in this Risk Factors section, a variety of events can impact the stock price.For example, the availability of a large block of stock for sale in relation to our normal trading volume could result in a decline in the market price of our common stock. In addition, numerous events occurring outside of our control may also impact the price of our common stock, including: · progress of our products through the regulatory process; · results of preclinical studies and clinical trials; · announcements of technological innovations or new products by us, our competitors or others; · publicity regarding actual or potential results with respect to compounds or drugs we or our collaborators are developing; · government regulatory actions affecting our products or our competitors’ products in the United States and foreign countries; · developments or disputes concerning patent or proprietary rights; · actual or anticipated fluctuations in our operating results; · changes in our financial estimates by securities analysts; · general market conditions for emerging growth, biotechnology and pharmaceutical companies; S-10 Table of Contents · broad market fluctuations; and · economic conditions in the United States or abroad. Because the average daily trading volume of our common stock is low, your ability to sell your shares in the secondary trading market may be limited. Because the average daily trading volume of our common stock is low, the liquidity of our common stock may be impaired.As a result, prices for shares of our common stock may be lower than might otherwise prevail if the average daily trading volume of our common stock was higher.The average daily trading volume of our common stock may be low relative to the stocks of exchange-listed companies, which could limit your ability to sell your shares in the secondary trading market. We may incur significant costs from class action litigation. In the past, following periods of large price declines in the public market price of a company’s stock, holders of that stock occasionally have instituted securities class action litigation against the company that issued the stock.If any of our shareholders were to bring this type of lawsuit against us, even if the lawsuit is without merit, we could incur substantial costs defending the lawsuit.The lawsuit also could divert the time and attention of our management, which would hurt our business.Any adverse determination in litigation could also subject us to significant liabilities. Exercise of outstanding options and warrants will dilute shareholders and could decrease the market price of our Common Stock. As of June 30, 2007, we had issued and outstanding 30,184,000 shares of common stock, and outstanding options and warrants to purchase 7,639,000 additional shares of common stock.At our 2007 annual meeting, our stockholders authorized an additional 4,400,000 shares of common stock for issuance under our equity incentive plans.As of July 31, 2007, 3,458,000 shares of common stock remain available for issuance under our equity incentive plans.The existence of the outstanding options and warrants may adversely affect the market price of our common stock due to sales of a large number of shares or the perception that such sales could occur.These factors also could make it more difficult to raise funds through future offerings of common stock, and could adversely impact the terms under which we could obtain additional equity capital.Exercise of outstanding options and warrants, or any future issuance of additional shares of common stock or other equity securities, including but not limited to options, warrants or other derivative securities convertible into our common stock, may result in significant dilution to our shareholders and may decrease the market price of our common stock. Changes in securities laws and regulations may increase our costs. The Sarbanes-Oxley Act of 2002 has previously required us to make changes to some of our corporate governance practices.Because we are currently a non-accelerated filer we presently only comply with the Section 404(a) of the Sarbanes-Oxley Act which requires annual management assessments of the effectiveness of our internal controls over financial reporting.We currently do not have to comply with the portion of Section 404 which requires a report by our independent registered public accounting firm addressing our assessments.Beginning with calendar year 2008, our auditors will again be required to issue a report addressing our assessments.The implementation of these compliance matters will likely result in an increase in our general and administrative expenses.We also may determine that we do not have effective controls over financial reporting.There may be other accounting or regulatory changes enacted in the future which would have a disproportionate impact on us compared to other companies because of our small size and our lack of product revenue to provide a source of funds to pay for compliance with the changes, among other reasons. S-11 Table of Contents RISKS RELATED TO THIS OFFERING Since we have broad discretion in how we use the proceeds from this offering, we may use the proceeds in ways in which you disagree. We have not allocated specific amounts of the net proceeds from this offering for any specific purpose.Accordingly, our management will have significant flexibility in applying the net proceeds of this offering.You will be relying on the judgment of our management with regard to the use of these net proceeds, and you will not have the opportunity, as part of your investment decision, to assess whether the proceeds are being used appropriately.It is possible that the net proceeds will be invested in a way that does not yield a favorable, or any, return for our Company.The failure of our management to use such funds effectively could have a material adverse effect on our business, financial condition, operating results and cash flow. Investors in this offering will pay a much higher price than the book value of our stock. If you purchase common stock in this offering, you will incur an immediate and substantial dilution in net tangible book value of $per share, after giving effect to the sale by us ofshares of common stock and warrants to purchase up toshares of common stock in this offering at a price to the public of $per unit. There is no public market for the warrants to purchase common stock in this offering. There is no established public trading market for the warrants being offered in this offering, and we do not expect a market to develop.In addition, we do not intend to apply for listing the warrants on any securities exchange or for quotation on The Nasdaq Capital Market.Without an active market, the liquidity of the warrants will be limited. S-12 Table of Contents NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement, the accompanying prospectus and the documents we incorporate by reference include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, which we refer to as the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, which we refer to as the Exchange Act.You can generally identify forward-looking statements as statements containing the words “believe,” “expect,” “will,” “anticipate,” “intend,” “estimate,” “project,” “plan,” “assume” or other similar expressions, or negatives of those expressions, although not all forward-looking statements contain these identifying words.These forward-looking statements involve known and unknown risks and uncertainties.Our actual results may differ materially from those set forth in these forward-looking statements as a result of a number of different factors, including those described under the caption "Risk Factors" and elsewhere in this prospectus.These forward-looking statements include, among others, statements regarding: · our ability to secure sufficient funds as a going concern; · estimates that existing cash resources will be adequate to provide liquidity for our regular operations into fiscal year 2009; · our future cash resources, expenditures and our ability to obtain additional funding for our business plans; · plans, programs, progress, and potential success regarding our research efforts, including our ability to identify components for preclinical development and the success of any such preclinical development efforts in our hepatitis C and other research programs; · plans, programs, progress, and potential success regarding our collaborators and licensees, including Gilead Sciences, Inc. for nucleoside compounds targeting hepatitis C virus, Novartis for non-nucleoside compounds against hepatitis C virus, GlaxoSmithKline for hepatitis E vaccine, and, for Prestara™, Watson Pharmaceuticals, Inc., Genovate Biotechnology Co., Ltd., and Tanabe Seiyaku Co., Ltd.; · our ability, or our collaborators’ ability, to achieve any of the milestones contained in our agreements; · plans, programs, progress, and potential success regarding our research efforts, including our ability to identify compounds for preclinical development and the success of any such preclinical development efforts in our hepatitis C and other research programs, and our efforts in hiring additional personnel; · further actions or developments relating to Prestara™ (prasterone), our investigational drug for lupus, and its New Drug Application; and · the securing and defense of intellectual property rights important to our business. All statements in this prospectus supplement that are not historical are forward-looking statements and are subject to risks and uncertainties, including those set forth in the Risk Factors section.Among these are the risks that we may be delisted from The Nasdaq Capital Market, that our research programs may fail, that problems with our manufacturers or collaborators may negatively impact their or our research, clinical trials or product manufacture, development or marketing, that our attempts to license our technologies to others may fail and that clinical trials of Prestara™ or similar formulations of prasterone are abandoned, delayed, or have results that are negative, inconclusive or not usable to support S-13 Table of Contents regulatory approval, that the U.S. Food and Drug Administration, or FDA, and foreign authorities may delay or deny approval of Prestara™.These as well as other factors may also cause actual results to differ materially from those projected and expressed or implied in these statements.We assume no obligation to update any such forward-looking statement for subsequent events or any reason why actual results might differ, except as required by the Securities Act.You should consider the risks and uncertainties described in the “Risk Factors” section in evaluating our prospects supplement and future financial performance.All forward-looking statements included in this prospectus supplement are made as of the date hereof. S-14 Table of Contents BUSINESS Overview Genelabs Technologies, Inc., referred to as Genelabs or the Company, is a biopharmaceutical company engaged in the discovery and development of pharmaceutical products to improve human health. Our business objective is to develop a competitive advantage by focusing on drug targets for which we can rapidly optimize lead compounds, with the goal of developing drugs with significant market potential. In our drug discovery programs, which are presently concentrated on new treatments for infection with the hepatitis C virus, or HCV, we seek to identify compounds that have a distinct advantage over potential competitive compounds in potency, safety, and/or pharmacokinetic properties, with a goal of achieving “best-in-class” status. In addition, two separate development-stage projects have the potential to achieve “first-in-class” status: Prestaratm (prasterone), an investigational drug for systemic lupus erythematosus, referred to as systemic lupus erythematosus (SLE) or lupus, and an investigational vaccine for hepatitis E virus (HEV) that is being developed by GlaxoSmithKline under a license from us. The goal of our current drug discovery programs is to discover novel antiviral compounds for treatment of HCV, a disease which chronically infects 3.2 million people in the United States and for which there is a major need for new treatments. Beginning in early 2002, Genelabs initiated work on two projects directed at inhibiting HCV infections by targeting the viral specific enzyme, HCV RNA-dependent RNA polymerase, also known as NS5b or HCV polymerase. In one of these projects we have employed a class of compounds known as nucleoside analogues that can interfere with HCV polymerase activity so that the polymerase makes incomplete copies of the HCV virus genome. The second polymerase project uses a different class of chemicals, referred to as non-nucleosides, designed to directly bind to the HCV polymerase and prevent the polymerase from properly functioning. We conduct our work in the nucleoside program under a research collaboration and license agreement with Gilead Sciences, Inc. that we entered into in 2004. Gilead currently provides funding for Genelabs’ HCV polymerase nucleoside discovery research and is responsible for preclinical development activities on the nucleoside project. During 2006 we entered into a similar license and collaboration agreement with the Novartis Institutes for BioMedical Research for the development and commercialization of compounds from our non-nucleoside drug discovery program. Novartis currently provides funding for Genelab’s HCV polymerase non-nucleoside discovery research and is responsible for preclinical development activities on the non-nucleoside project. In 2005, we initiated a separate project to screen and optimize compounds directed against another HCV target, NS5a. Genelabs is currently conducting discovery and lead optimization on this project without a corporate partner, although we may ultimately enter into a collaboration with another company that has more resources than Genelabs. In addition, we have initiated several feasibility projects focused on other potential targets in HCV. Genelabs also has pursued regulatory approval of an investigational drug for women with systemic lupus erythematosus (SLE). This investigational drug, which we call Prestaratm, contains a compound known as prasterone as an active ingredient. No new drug has been approved in the United States for treatment of SLE in well over 40 years and current therapies are not adequate. In August 2002, Genelabs received an approvable letter for Prestara from the U.S. Food and Drug Administration, or FDA, which specified that an additional Phase III clinical trial addressing the effect of Prestara on bone mineral density in women with SLE would need to be successfully completed. However this Phase III clinical trial, for which we announced results in October 2004, did not meet its primary endpoint. Subsequently, we met with the FDA which has advised us that an additional positive Phase III clinical trial focused on the signs and symptoms of lupus will be required to satisfy the criteria for review and potential approval of the Prestaratm New Drug Application, or NDA. We are working with the FDA to complete the design of this new trial. S-15 Table of Contents In addition to these primary programs focused on drug discovery and development, we have established a portfolio of patents and patent applications based on inventions arising from our other research and development activities. We have granted licenses to third parties under our intellectual property portfolio, including under patents covering the hepatitis E virus, hepatitis G virus and a nucleic acid amplification technology known as LADA, and we may seek to grant additional licenses under these or other patents we own. Drug Discovery Research Genelabs’ core research capabilities include medicinal chemistry, combinatorial chemistry, computational modeling, molecular biology, assay development and high-throughput screening, drug metabolism and pharmacokinetics. For the past several years, HCV has been the primary focus of our drug discovery efforts. In the future we may seek to expand our drug discovery efforts to encompass additional targets. Genelabs’ research concentrates on small molecules, which can be administered orally and which generally are relatively simpler to manufacture than larger biological molecules such as peptides, antibodies or proteins. The world-wide market for treatments of infection of HCV was $2.1 billion in 2004 and was projected to grow to approximately $5 billion by 2013, according to Datamonitor. Drug Discovery Process.Genelabs’ drug discovery strategy focuses on screening for compounds that affect biological targets which previously have been shown to be useful in controlling disease activity, and then optimizing the pharmacologic properties of those compounds by systematically making changes in the original compound and testing for improved properties. We choose targets for diseases where there is a large unmet medical need which can be addressed by the kinds of chemical compounds with which we have experience. These targets generally are for infectious disease, such as the hepatitis C virus, where we have substantial prior experience, but future targets may involve other diseases. Generally, we begin by establishing tests, or assays, to screen potential drug candidates that may have activity against the target. Thousands of compounds may be evaluated using high-throughput screening techniques to identify suitable starting compounds. Using these starting compounds, a systematic process is then conducted to optimize the compounds to develop lead compounds which have the potency, pharmacokinetic properties, toxicity profile, manufacturability, patentability and other characteristics to be good drug candidates. The optimization process is tasked to a team of scientists comprised of both chemists and biologists. This team is focused on synthesizing variations of the starting compounds, testing them in assays, and analyzing the resulting data. The analysis adds to our understanding of structure-activity relationships, which are used to strategize further modifications to the compounds. This cycle then is repeated. During this process, we benchmark our compounds against known competitors with the objective of optimizing our compounds so they have an advantage in potency, safety and/or other pharmaceutical properties. If the optimization program is successful in synthesizing a compound meeting our pre-determined criteria, it is advanced into early pre-clinical development to develop further data on pharmacokinetics and toxicity, and to further optimize the process of synthesizing the compound. If such data are positive, Genelabs may continue development into the formal pre-clinical phase which involves tests meeting Good Laboratory Practices, or GLP, standards of the FDA. If this data is positive, Genelabs may seek to file an Investigational New Drug Application, or IND, and begin human clinical trials. Because the risk is high that a compound may fail in pre-clinical or clinical testing, Genelabs continues the optimization process in order to discover and develop additional compounds that may meet the pre-determined criteria. At any stage of development, Genelabs may seek to out-license the compound, or the program under which it has been developed, to a pharmaceutical or larger biotechnology company, which could then take over the development process. Alternatively, Genelabs may elect to retain development of promising compounds in order to seek to realize additional value, although further development involves risk that the compounds may fail due to toxicity, lack of efficacy or other reasons. S-16 Table of Contents Hepatitis C Virus.HCV is an infectious and potentially fatal virus that can be contracted through blood and bodily fluid contact. The virus attacks the liver and can cause liver inflammation, and eventually liver scarring, liver failure and liver cancer. In most cases, the body is not able to fight off the infection and the infected individual becomes a chronic carrier of HCV. Most people with chronic HCV infection have no symptoms for many years and are unaware that they carry this potentially deadly virus. Because they are asymptomatic carriers, these infected people can unknowingly infect others. According to the World Health Organization, as many as 170 million people worldwide have chronic HCV infection, of which 5 to 10 million are in Europe. The United States Centers for Disease Control and Prevention, or CDC, estimates that approximately 3.2 million people in the U.S. are chronically infected with HCV. According to the CDC, each year in the United States approximately 25,000 people become newly infected with HCV and approximately 8,000 to 10,000 people die from complications of hepatitis C. Liver failure resulting from chronic HCV infection is now recognized as the leading cause of liver transplantation in the United States. Currently, there is no approved vaccine to prevent hepatitis C. The standard of care for treatment of HCV is a combination of pegylated interferon alfa-2 and the nucleoside analogue ribavirin, typically given over a number of months, with interferon injected once weekly and ribavirin given orally once daily. This treatment regimen is only effective in approximately half of the patients infected with HCV genotype 1, the genotype most prevalent in the United States. The interferon/ribavirin treatment has significant toxicities, most importantly severe anemia and psychiatric effects. There are no other drugs or biologics approved by the FDA for treatment of HCV. As a consequence, the pool of patients who are unresponsive to the currently approved treatment continues to grow each year. Because a significant need exists for improved treatment options, Genelabs believes the future market for HCV drugs will be large. Because of the significant market potential and unmet medical need, Hoffmann La-Roche and Schering-Plough Corporation, who are manufacturers of currently approved HCV drugs, along with other pharmaceutical companies such as Merck & Co., Inc., Boehringer Ingelheim GmbH, Novartis AG, and Johnson & Johnson, biotechnology companies such as Gilead Sciences, Inc., ViroPharma Incorporated, Idenix Pharmaceuticals, Inc. and Vertex Pharmaceuticals, Inc., among others, and academic and government organizations, are conducting research and development in competition with Genelabs for discovery and development of various other compounds to treat HCV infection. These companies generally have greater resources than Genelabs and, in some cases, have product candidates that are in a more advanced stage of development than Genelabs’ drug candidates. Because HCV rapidly mutates, we believe future therapy may consist of multiple drugs that function by different mechanisms, in an attempt to overcome the emergence of HCV strains that are resistant to treatment. This is similar to the treatment paradigm currently employed in the management of patients with HIV infection, another chronic viral infection. As a consequence, Genelabs has initiated multiple projects in the HCV area, seeking to discover orally-active drugs that function by distinct mechanisms, which we believe eventually may be given in combination to patients with HCV infection. Our HCV programs have focused on different mechanisms of inhibiting the replication of the HCV virus. Two of these approaches target a viral-specific enzyme which is called the HCV NS5b RNA-dependent RNA polymerase. This enzyme is directly involved in HCV replication. We believe the NS5b enzyme is an attractive target for creating HCV-specific drugs because: (1) a proper functioning of the polymerase is required for HCV replication; (2) human cells do not use this type of polymerase for their own replication; and (3) drugs that target viral polymerases have proven to be effective for treating other viral infections, such as HIV. In one project we have employed a class of compounds known as nucleoside analogues that cause the HCV polymerase to make incomplete copies of the HCV genome, thereby curtailing viral replication. Another separate project uses a different class of chemicals that bind directly to the HCV polymerase and prevent it from properly functioning, which also curtails viral replication. Since initiating our HCV discovery programs, we have: S-17 Table of Contents · established a high-throughput cell-free enzyme assay for HCV RNA polymerase; · established a cell-based assay which measures replication of an engineered HCV (known as a replicon); · synthesized a large number of compounds and tested them for activity; · identified compounds that show potent inhibition of the HCV polymerase in our assays and that satisfy our toxicity limits when tested in human cells; · written and submitted multiple patent applications claiming compounds with activity against HCV; · initiated preclinical studies in both HCV polymerase research projects; and · entered into research collaboration and license agreements with Gilead Sciences, Inc. for the nucleoside HCV program and with Novartis Institutes for BioMedical Research for the non-nucleoside HCV program. We also continue to synthesize additional compounds to serve as potential follow-up candidates for preclinical development for HCV. In addition to the HCV NS5b polymerase as a target, in 2005 Genelabs began a research project involving a different HCV target that is known as HCV NS5a. HCV NS5a is a different protein that is believed to be essential for HCV viral replication, although it’s exact function is not known. Our initial screening process identified starting compounds which were suitable for our optimization process, and we have since synthesized hundreds of compounds designed for this target, a number of which have demonstrated nanomolar-level activity in an HCV replicon cell-based model. We have recently begun evaluating these compounds for their drug metabolism and pharmacokinetic properties and profiling for activity among various HCV genotypes as we seek to determine whether they are eligible for further advancement. Genelabs continues to evaluate other HCV targets as well as targets for other diseases. We may choose to implement programs with other drug targets in addition to or instead of our existing programs. In 2006 we initiated two additional HCV projects that address different mechanisms for inhibiting replication of the virus.The first of these is directed toward an HCV encoded protein known as NS4b, which is a necessary component of the HCV replication complex.We have discovered lead compounds in this project and are in the process of optimizing them for potency and pharmacokinetic parameters.The second of these programs is directed at compounds that inhibit HCV replication through a target known as replicase.In this project we have discovered a number of lead compounds, one of which preliminarily appears to have a combination of potency at inhibiting replication of the HCV replicon, lack of toxicity to human cells, excellent bioavailability following oral administration and a half-life in circulation consistent with once daily dosing in humans.If this compound meets all criteria upon completion of profiling we may choose to move it into preclinical development. Licensing of HCV Nucleosides.In September 2004, we signed an agreement with Gilead Sciences, Inc. to collaborate in the research, development and commercialization of nucleoside inhibitors of the HCV polymerase. We are leading the research efforts and Gilead will lead development and commercialization efforts. Gilead paid us a nonrefundable $8 million upfront payment and is providing research funding of approximately $11 million over a three-year research term, which commenced in October 2004. We have agreed to devote a specified number of scientists to this program and have provided Gilead exclusive worldwide access to certain compounds developed in the program. Gilead has S-18 Table of Contents the option to continue funding the collaboration for one additional year after completion of the initial three-year research term. We are entitled to milestone payments of up to $38 million for each compound that is developed by Gilead under the agreement and royalties on any net sales of products developed under the collaboration. Licensing of HCV Non-Nucleosides.In June 2006, we signed an agreement with the Novartis Institutes for BioMedical Research to collaborate in the research, development and commercialization of non-nucleoside inhibitors of the HCV polymerase. We are leading the research efforts and Novartis will lead development and commercialization efforts. Genelabs is eligible to receive minimum payments of approximately $19.1 million over the planned two-year research program, including initial up-front payments of $12.5 million and minimum research funding of $6.6 million. During the term of the collaboration we have agreed to devote a specified number of scientists to this program and have provided Novartis exclusive worldwide access to certain compounds developed in the program. Novartis has the option to continue funding the collaboration for one additional year after completion of the initial two-year research term. If all potential clinical, regulatory and sales milestones are met, additional payments to Genelabs could exceed $175 million. Genelabs is also entitled to a royalty on net sales of products covered by the collaboration. As part of our collaboration with Novartis, we have identified several candidates, some of which are currently undergoing studies to determine toxicity levels; all such candidates show favorable pharmaceutical properties in terms of their ability to be administered orally, be distributed in the body to the site of infection (the liver) and reside in the body for a sufficient period to exert an antiviral effect with predicted once- or twice-daily dosing.We are currently assessing additional back-up candidates and are seeking to determine whether our existing candidates are eligible for further advancement. Development of Prestara for Systemic Lupus Erythematosus Our clinical development efforts have been concentrated on Prestaratm (prasterone), an investigational drug for systemic lupus erythematosus. Lupus is a life-long autoimmune disease that causes the immune system to attack the body’s own tissues and organs. In August 2002, we received an approvable letter for Prestara, also referred to as GL701, Asleratm and Anastartm, from the U.S. Food and Drug Administration, or FDA, requiring additional positive phase III clinical trial data on the effects of Prestara on bone mineral density, or BMD. Based on this FDA letter, Genelabs designed and conducted a clinical trial to assess the effect of Prestara on BMD in women with lupus, although we remain interested in an indication for treating the signs and symptoms of lupus. This BMD study, known as study GL02-01, did not achieve statistical significance at its primary endpoint. Subsequently, in December 2005, we met with the FDA to discuss our potential development options for Prestara. As a result of the meeting, the FDA indicated that at least one additional, adequate, well-controlled phase III clinical trial would be necessary to support an indication for the treatment of the signs and symptoms of lupus disease activity. During 2006, Genelabs submitted a protocol to the FDA for a new phase III clinical trial of Prestara that would use time to first severe flare as a primary endpoint. The protocol was submitted to the FDA together with a request for Special Protocol Assessment (SPA) which directs the Agency to meet with sponsors for the purpose of reaching a binding agreement on the design and size of clinical trials intended to form the primary basis of an efficacy claim in an NDA. Under SPA procedures, taken together with the totality of data, if our study meets the outcomes agreed upon in advance with the FDA it would, in principle, meet FDA’s standards for NDA approval, provided the FDA assessment of the risk/benefit ratio for Prestara is positive. We do not currently plan to initiate the trial unless we obtain satisfactory financing to do so. S-19 Table of Contents Lupus and the Clinical Rationale Behind Prestaratm.According to various published estimates, lupus affects approximately 200,000 patients in the United States, and Genelabs believes that there are at least one million patients worldwide. Lupus is a severe, chronic and frequently debilitating autoimmune disease that primarily affects women, who generally are diagnosed while of childbearing age. Lupus is characterized by alternating periods of active disease symptoms, or flares, and periods of quiescence, and it can cause significant morbidity and disruption of daily activities. Inflammation occurs in nearly all patients, and symptoms can include irreversible damage to almost every organ system, including the musculoskeletal, renal, pulmonary, neurological, cardiovascular, and cutaneous systems, as well as depression and severe fatigue. In the United States, there have been no new drugs approved by the FDA for the treatment of lupus in more than 40 years. Existing treatments for lupus are often inadequate, due to limited benefits and severe adverse side effects. Prestara is a pharmaceutical formulation for oral administration that contains highly purified prasterone, the synthetic equivalent of dehydroepiandrosterone, or DHEA, a naturally occurring hormone and the most abundant adrenal hormone in humans, as the active ingredient. Lupus patients generally have abnormally low levels of DHEA and it is believed that hormonal influences may play a role in the development and progression of the disease. Background of Prestara’s Development.Genelabs obtained an exclusive license to the rights to Prestara for use in SLE from Stanford University in 1993, and we have since completed three double-blind randomized placebo controlled clinical trials of Prestara in women with lupus. The first of these clinical trials, designated Study GL94-01, was completed in 1997 and evaluated Prestara’s ability to reduce the glucocorticoid, or steroid, dose in women with mild to moderate lupus who were dependent on steroids to prevent their disease from exacerbating. The study’s objective was to reduce the steroid dose in these women while simultaneously maintaining or improving the patients’ lupus disease activity. Prior to initiating treatment in the study, all 191 women with SLE in this trial previously required glucocorticoids at doses of 10 to 30 mg per day in order to stabilize their disease. During the study period, patients in the trial received daily doses of 200 mg of Prestara, 100 mg of Prestara or placebo for seven to nine months. The primary endpoint of this trial was a sustained reduction in each patients’ glucocorticoid dose to 7.5 mg per day or less, which are levels approximately equivalent to those normally produced by the adrenal glands. Data from the trial showed that patients who received the 200 mg daily doses of Prestara had a higher response rate than patients who received placebo, particularly for those patients with active disease at baseline. The results of this study were published in the July 2002 issue of Arthritis and Rheumatism. A second phase III clinical trial, Study GL95-02, was completed in 1999 and evaluated Prestara’s ability to improve or stabilize clinical outcome and disease symptoms in women with mild to moderate lupus. The 381 women with SLE enrolled in this trial were randomized to receive either an oral dose of 200 mg of Prestara or placebo once a day for 12 months. All placebo and Prestara patients were allowed to continue taking their existing medications for the full course of this trial. The primary endpoint of the trial was “responder”, and responders were patients who experienced no clinical deterioration while demonstrating simultaneous improvement or stabilization over the duration of the study across two disease activity measures, the SLE Disease Activity Index (SLEDAI) and Systemic Lupus Activity Measure (SLAM), and two quality of life measures, the patient global assessment and the Krupp Fatigue Severity Scale (KFSS). In other words, in order for a patient in the trial to be considered a “responder”, over a one-year term they had to be stable or improved in four separate measures without any additional medications (besides the study medication) or disease worsening. In an intent-to-treat analysis of patients with active disease at baseline, Prestara-treated patients showed a 31% greater rate of response than the placebo group: 59% of Prestara patients responded to treatment compared to 45% of placebo patients. This improvement in response was statistically significant (p0.017). In late 2002 the FDA advised Genelabs that it considers Study GL95-02 to be a positive, adequate and well-controlled study. The results of this study were published in the September 2004 issue of
